IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00137-CR

WILL ROBERT CLAUD STEINMANN,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 13th District Court
                              Navarro County, Texas
                            Trial Court No. D35282-CR


                           MEMORANDUM OPINION


       Will Robert Claud Steinmann was convicted of Indecency with a Child and

sentenced to 13 years in prison. See TEX. PENAL CODE ANN. § 21.11(a)(1) (West 2014).

Because there is no reversible error, but also because the parties agree to reform the trial

court’s judgment, the trial court’s judgment is affirmed as reformed.

BACKGROUND

       Steinmann lived with Heather and her daughter, H.P. One morning, Steinmann
woke up Heather to tell her he was having a dream about touching H.P. and found

himself actually touching H.P. H.P. confirmed that Steinmann inappropriately touched

her. After the police were contacted, an interview of H.P. was scheduled at the child

advocacy center. Steinmann encouraged Heather to have H.P. blame someone else for

the incident. On the way to the interview, Heather told H.P. to lie about who touched

her, which H.P. did. When Heather’s mother discovered what happened, she called the

police to schedule another interview of H.P. At this interview, H.P. revealed Steinmann

had touched her.

JAIL CALL RECORDING

       Steinmann first complains that the trial court erred in admitting State’s Exhibit 2,

a recording of a jail call between Heather and Steinmann.          On appeal, Steinmann

specifically contends that the parts of the conversation regarding Heather’s troubles with

her mother were irrelevant and hearsay and the probative value of those statements were

substantially outweighed by the danger of unfair prejudice. At trial, Steinmann

specifically pointed out parts of the call that were objectionable to him, and those

objectionable portions were redacted from the recording. Although he still objected to

the admission of the recording, after the redactions, Steinmann did not specifically point

out any other portions of the call that were objectionable.

       On this record, we hold that Steinmann's trial objections were insufficient to

preserve any error in the admission of any portion of the jail call recording because, after



Steinmann v. State                                                                    Page 2
the redactions, Steinmann’s objections did not specifically point out which portions of the

recording were inadmissible. See Whitaker v. State, 286 S.W.3d 355, 369 (Tex. Crim. App.

2009). While it might be conceded that Steinmann's objections sufficiently stated the

grounds for the objections, they did not specifically identify what portions of the

recording to which the stated objections applied. Hernandez v. State, 599 S.W.2d 614, 617

(Tex. Crim. App. 1980) (op. on reh'g).

       When, as in this case, an exhibit contains both admissible and inadmissible

evidence, the objection must specifically refer to the challenged material to apprise the

trial court of the precise objection. Sonnier v. State, 913 S.W.2d 511, 518 (Tex. Crim. App.

1995). The trial court should never be required to sift through challenged evidence to

segregate admissible evidence from excludable evidence. Jones v. State, 843 S.W.2d 487,

492 (Tex. Crim. App. 1992), abrogated on other grounds by Maxwell v. State, 48 S.W.3d
196 (Tex. Crim. App. 2001). In those instances where an exhibit contains both admissible

and inadmissible evidence, a trial court may "safely admit it all or exclude it all, and the

losing party, no matter who he is, will be made to suffer on appeal the consequences of

his insufficiently specific offer or objection." Id.; In re M.P., 220 S.W.3d 99, 114 (Tex.

App.—Waco 2007, pet. denied).

       Accordingly, Steinmann has not preserved anything for our review, and his first

issue is overruled.




Steinmann v. State                                                                    Page 3
ADMISSION OF PHOTOGRAPH

       In his second issue, Steinman contends the trial court erred in admitting a

photograph from a Facebook page because it was not properly authenticated.

       Authentication is a condition precedent to admissibility of evidence. Tienda v.

State, 358 S.W.3d 633, 638 (Tex. Crim. App. 2012); see TEX. R. EVID. 901(a). The trial court

decides the threshold question whether the proponent has supplied sufficient evidence

to support a reasonable jury determination that the proffered evidence is authentic.

Tienda, 358 S.W.3d at 638. The trial court need not be persuaded that the proffered item

of evidence is authentic; rather, it must only decide whether the proponent has supplied

facts sufficient to support a reasonable jury determination that the evidence is authentic.

Id.

       We review a trial court's ruling on the preliminary question of admissibility for an

abuse of discretion. Id. We will not interfere with a ruling that a jury could reasonably

find the proffered evidence is authentic if the ruling is within the zone of reasonable

disagreement. Id.

       To authenticate a photograph, there is no requirement that the individual

authenticating the photograph was the photographer or was present when the

photograph was taken or developed. Hughes v. State, 878 S.W.2d 142, 155 (Tex. Crim.

App. 1993) (op. on reh’g). All that is required is testimony that the photograph accurately

represents the person, object, or scene depicted in the photograph. See Huffman v. State,



Steinmann v. State                                                                    Page 4
746 S.W.2d 212, 222 (Tex. Crim. App. 1988); Quinonez-Saa v. State, 860 S.W.2d 704, 706

(Tex. App.—Houston [1st Dist.] 1993). An objection to photographic evidence is waived

if the same information contained in the photograph is conveyed to the jury in some other

form. Ford v. State, 919 S.W.2d 107, 117 (Tex. Crim. App. 1996).

          Dr. Randy Smith was retained by the State to perform a forensic assessment of

Steinmann to determine a possible explanation for the offense. After the defense rested,

the State called Smith to testify. During the course of Smith’s testimony, the State sought

to offer a photograph taken allegedly from Steinmann’s Facebook page. Steinmann

objected to the photograph’s introduction on the basis of improper authentication, among

other reasons.1 After the photograph was admitted, Smith described the photograph as

depicting Steinmann and H.P. in a “boyfriend/girlfriend” pose and flashing a gang sign

to show solidarity, which, to Smith, suggested an inappropriate relationship between a

parent and child.

          Immediately prior to the introduction of the photograph, the State introduced

Smith’s written assessment of Steinmann. In the report, Smith stated that he saw a

photograph on Steinmann’s Facebook page which showed Steinmann “in repose with his

step-daughter enveloped in the crook of his arm.”                 When reviewing the admitted

photograph, it is clear that Smith was referring to the same photograph in his report.




1
    The other reasons are not discussed by Steinmann on appeal.



Steinmann v. State                                                                      Page 5
While Steinman made other general objections to the report, he did not object to the

portion of the report describing the photograph from Facebook. Thus, Steinmann’s

objection to the introduction of the photograph into evidence is waived because the

information contained in it was conveyed to the jury by Smith’s report.

        Steinmann’s second issue is overruled.

HEARSAY

        Steinmann next argues that the trial court erred when it overruled Steinmann’s

hearsay objection during Detective Jason Earles’s testimony. Specifically, Steinmann

complains that the following testimony was hearsay and that the trial court should have

sustained his hearsay objection:

        She said that she had stopped. Her mother was driving the vehicle to the
        CAC, when they left the … school, and they stopped at a gas station ….
        [Heather] said that her and her daughter, [H.P.], went inside the gas station
        in to the bathroom, where [Heather] sat on the toilet and [H.P.] faced the
        stall door. [Heather] then indicated that she had influenced her daughter to
        protect her daddy. And –

However, Steinmann only objected that this answer was narrative, which the trial court

sustained.2 Steinmann’s complaint on appeal does not comport with the objection made

at trial and has not been preserved for our review. See TEX. R. APP. P. 33.1; Wilson v. State,

71 S.W.3d 346, 349 (Tex. Crim. App. 2002). Accordingly, Steinmann’s third issue is



2
  Earlier, the State asked Earles about a conversation with Heather as to why she and H.P. were late to the
first interview. As Earles was beginning to answer, Steinmann objected as to hearsay. Steinmann did not
ask for a running objection as to whatever the remainder of Earles’s answer would be.



Steinmann v. State                                                                                  Page 6
overruled.

CLERICAL MISTAKES

        In his fourth and fifth issues, Steinman contends the trial court's judgment is

incorrect and must be modified to reflect the correct section of the Texas Penal Code of

which he was found to have been convicted3 and to reflect the correct date the judgment

was entered. These deficiencies appear to be clerical mistakes, not errors; nevertheless,

the State agrees the judgment should be modified.

        We have the authority to correct and reform a judgment when we have the

necessary data and information to do so. See Banks v. State, 708 S.W.2d 460, 462 (Tex.

Crim. App. 1986); Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref'd).

Accordingly, we reform the trial court’s judgment as agreed by the parties to reflect:

        1. the date the judgment was entered is 4/7/2016; and

        2. the statute for the offense is 21.11(a)(1) Penal Code.

Steinmann’s fourth and fifth issues are overruled.4




3 We have held many times, most recently in March of this year, that statutory penal provisions are not
required by the Code of Criminal Procedure to be included in the judgment. See TEX. CODE CRIM. PROC.
ANN. art. 42.01, Sec. 1(13) (West 2006); Sabedra v. State, No. 10-16-00033-CR, 2017 Tex. App. LEXIS 2241, at
*6 (App.—Waco Mar. 15, 2017).

4
  As we have said before, rather than an appeal, we note that a more efficient manner of making this type
of change may be a motion for modification or motion for judgment nunc pro tunc, depending on the
timing of the discovery of the issues, filed in the trial court. Kerr v. State, No. 10-15-00113-CR, 2016 Tex.
App. LEXIS 12082, at *2 n.3 (Tex. App.—Waco Nov. 9, 2016, no pet.) (not designated for publication).


Steinmann v. State                                                                                    Page 7
CONCLUSION

       Having overruled each of Steinmann’s issues on appeal but also having reformed

the trial court’s judgment, we affirm the trial court’s judgment as reformed.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed as reformed
Opinion delivered and filed June 14, 2017
Do not publish
[CR25]




Steinmann v. State                                                              Page 8